                                                                                  Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 1 of 49 Page ID #:283


                                                                                  1   TUCKER ELLIS LLP
                                                                                      MOLLIE F. BENEDICT SBN 187084
                                                                                  2   mollie.benedict@tuckerellis.com
                                                                                      JOSHUA J. WES SBN 238541
                                                                                  3   joshua.wes@tuckerellis.com
                                                                                      515 South Flower Street
                                                                                  4   Forty-Second Floor
                                                                                      Los Angeles, CA 90071-2223
                                                                                  5   Telephone: 213.430.3400
                                                                                      Facsimile: 213.430.3409
                                                                                  6
                                                                                      Attorneys for Defendants
                                                                                  7   ETHICON, INC., and
                                                                                      JOHNSON & JOHNSON
                                                                                  8

                                                                                  9                                UNITED STATES DISTRICT COURT
                                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11                                        SOUTHERN DIVISION
                                                                                 12   JULIE CRUZ and RAY CRUZ,                              CASE NO.: 8:18-cv-01539-JVS-JDE
TUCKER ELLIS LLP




                                                                                 13                  Plaintiffs,                            ANSWER AND DEFENSES OF
                                                                                 14           v.                                            DEFENDANT JOHNSON & JOHNSON
                                                                                                                                            TO PLAINTIFFS’ FIRST AMENDED
                                                                                 15 JOHNSON & JOHNSON, INC.;                                COMPLAINT; DEMAND FOR JURY
                                                                                    ETHICON, INC.; and COLOPLAST                            TRIAL
                                                                                 16 CORP.,

                                                                                 17           Defendants.                                   The Honorable James V. Selna
                                                                                                                                            Courtroom: 10C (Santa Ana)
                                                                                 18

                                                                                 19           Defendant Johnson & Johnson1 by and through its attorneys, responds to
                                                                                 20   Plaintiffs’ Complaint (“Complaint”) as follows.
                                                                                 21                            RESPONSE TO “NATURE OF ACTION”2
                                                                                 22           1.     Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 23   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products; therefore,
                                                                                 24

                                                                                 25          1 Johnson & Johnson is incorrectly identified in the caption of Plaintiffs’ Complaint. “Johnson &
                                                                                 26   Johnson, Inc.” is a misnomer and the correct corporate name of the defendant referred to as “Johnson
                                                                                      &Johnson, Inc.” is Johnson & Johnson. There is no corporate entity named “Johnson & Johnson, Inc.”
                                                                                 27   but Johnson and Johnson will hereby answer the allegations in the Complaint.
                                                                                              2 The repetition of the Complaint’s subheadings is done solely for organizational purposes and is
                                                                                 28
                                                                                      not an admission as to their truth.

                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                      1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 2 of 49 Page ID #:284


                                                                                 1   Johnson & Johnson denies that allegation. Johnson & Johnson denies the remaining
                                                                                 2   allegations contained in Paragraph 1 of Plaintiffs’ Complaint.
                                                                                 3                                   RESPONSE TO “PARTIES”
                                                                                 4           2.    Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 5   form a belief as to the truth of the allegations contained in the first sentence of Paragraph
                                                                                 6   2 of Plaintiffs’ Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                 7   Johnson & Johnson denies the remaining allegations contained in Paragraph 2 of
                                                                                 8   Plaintiffs’ Complaint.
                                                                                 9           3.    Johnson & Johnson admits that it is a New Jersey corporation with its
                                                                                10   principal place of business located at One Johnson & Johnson Plaza, New Brunswick,
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   New Jersey, and admits that its website speaks for itself. Johnson & Johnson further
                                                                                12   admits that Ethicon, Inc. developed, manufactured, tested, marketed, promoted,
                                                                                13   distributed and sold certain pelvic mesh products for uses consistent with the packaging
TUCKER ELLIS LLP




                                                                                14   and labeling. Johnson & Johnson does not develop, manufacture, test, market, promote,
                                                                                15   distribute or sell any product. Johnson & Johnson denies the remaining allegations
                                                                                16   contained in Paragraph 3 of Plaintiffs’ Complaint.
                                                                                17           4.    Johnson & Johnson admits that Ethicon, Inc. is a New Jersey corporation
                                                                                18   with its principal place of business in Somerville, New Jersey, and that it is a subsidiary
                                                                                19   of Johnson & Johnson. Johnson & Johnson denies the remaining allegations contained in
                                                                                20   Paragraph 4 of Plaintiffs’ Complaint.
                                                                                21           5.    Paragraph 5 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                22   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                23   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                24   form a belief as to the truth of the allegations contained in Paragraph 5 of Plaintiffs’
                                                                                25   Complaint, and, therefore, denies those allegations.
                                                                                26                       RESPONSE TO “JURISDICTION AND VENUE”
                                                                                27           6.    Paragraph 6 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                28   no response by Johnson & Johnson. To the extent a response is required, Johnson &

                                                                                                                                     2
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 3 of 49 Page ID #:285


                                                                                 1   Johnson is without sufficient knowledge or information so as for form a belief as to the
                                                                                 2   truth of the allegations contained in Paragraph 6 of Plaintiffs’ Complaint, and, therefore,
                                                                                 3   denies those factual allegations and legal conclusion.
                                                                                 4           7.     The first sentence of Paragraph 7 of Plaintiffs’ Complaint states a legal
                                                                                 5   conclusion and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 6   required, Johnson & Johnson is without sufficient knowledge or information to form a
                                                                                 7   belief as to the truth of the allegations contained in the first sentence of Paragraph 7, and,
                                                                                 8   therefore, denies those allegations. As to the second sentence of Paragraph 7, Johnson &
                                                                                 9   Johnson admits only that Ethicon, Inc. sold certain pelvic mesh products for uses
                                                                                10   consistent with the packaging and labeling, and that they have been available for
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   purchase in the State of California. Johnson & Johnson does not sell any product.
                                                                                12   Johnson & Johnson denies the remaining allegations contained in Paragraph 7 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           8.     Johnson & Johnson denies the allegations contained in Paragraph 8 of
                                                                                15   Plaintiffs’ Complaint.
                                                                                16           9.     Johnson & Johnson admits only that Ethicon, Inc. developed certain pelvic
                                                                                17   mesh products for uses consistent with the packaging and labeling. Johnson & Johnson
                                                                                18   does not develop any product. Johnson & Johnson denies the remaining allegations
                                                                                19   contained in Paragraph 9 of Plaintiffs’ Complaint.
                                                                                20           10.    Johnson & Johnson admits only that Ethicon, Inc. designed, manufactured,
                                                                                21   marketed, promoted, and sold certain pelvic mesh products, including but not limited to
                                                                                22   Gynecare TVT Obturator System (hereinafter “TVT-O”), for uses consistent with the
                                                                                23   packaging and labeling, and that they been available for purchase in the State of
                                                                                24   California. Johnson & Johnson does not design, manufacture, label, package, market,
                                                                                25   advertise, promote or sell any product. Johnson & Johnson denies the remaining
                                                                                26   allegations contained in Paragraph 10 of Plaintiffs’ Complaint.
                                                                                27           11.    Johnson & Johnson admits only that Ethicon, Inc. designed and
                                                                                28   manufactured TVT-O for uses consistent with the packaging and labeling. Johnson &

                                                                                                                                      3
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 4 of 49 Page ID #:286


                                                                                 1   Johnson does not design or manufacture any product. Johnson & Johnson lacks sufficient
                                                                                 2   knowledge or information to know whether Plaintiff Julie Cruz was treated with any of
                                                                                 3   Ethicon, Inc.’s products, and Johnson & Johnson denies that allegation. Johnson &
                                                                                 4   Johnson denies the remaining allegations contained in Paragraph 11 of Plaintiffs’
                                                                                 5   Complaint.
                                                                                 6           12.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                 7   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
                                                                                 8   Johnson & Johnson lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 9   Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson & Johnson
                                                                                10   denies that allegation. Johnson & Johnson denies the remaining allegations contained in
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Paragraph 12 of Plaintiffs’ Complaint.
                                                                                12           13.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                13   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
TUCKER ELLIS LLP




                                                                                14   Johnson & Johnson lacks sufficient knowledge or information to know whether Plaintiff
                                                                                15   Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson & Johnson
                                                                                16   denies that allegation. Johnson & Johnson denies the remaining allegations contained in
                                                                                17   Paragraph 13 of Plaintiffs’ Complaint.
                                                                                18           14.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                19   consistent with the packaging and labeling, and that it has been available for purchase in
                                                                                20   the United States, including the State of California. Johnson & Johnson does not design
                                                                                21   or manufacture any product. Johnson & Johnson denies the remaining allegation
                                                                                22   contained in Paragraph 14 of Plaintiffs’ Complaint.
                                                                                23           15.    Paragraph 15 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                24   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                25   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                26   form a belief as to the truth of the allegations contained in Paragraph 15 of Plaintiffs’
                                                                                27   Complaint, and, therefore, denies those allegations.
                                                                                28

                                                                                                                                      4
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 5 of 49 Page ID #:287


                                                                                 1           16.    Paragraph 16 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 2   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 3   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 4   form a belief as to the truth of the allegations contained in Paragraph 16 of Plaintiffs’
                                                                                 5   Complaint, and, therefore, denies those allegations.
                                                                                 6           17.    Paragraph 17 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 7   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 8   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 9   form a belief as to the truth of the allegations contained in Paragraph 17 of Plaintiffs’
                                                                                10   Complaint, and, therefore, denies those allegations.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           18.    Paragraph 18 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                12   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                13   required, Johnson & Johnson is without sufficient knowledge or information so as to
TUCKER ELLIS LLP




                                                                                14   form a belief as to the truth of the allegations contained in Paragraph 18 of Plaintiffs’
                                                                                15   Complaint, and, therefore, denies those allegations.
                                                                                16           19.    Paragraph 19 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                17   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                18   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                19   form a belief as to the truth of the allegations contained in Paragraph 19 of Plaintiffs’
                                                                                20   Complaint, and, therefore, denies those allegations.
                                                                                21           20.    Paragraph 20 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                22   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                23   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                24   form a belief as to the truth of the allegations contained in Paragraph 20 of Plaintiffs’
                                                                                25   Complaint, and, therefore, denies those allegations.
                                                                                26           21.    Paragraph 21 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                27   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                28   required, Johnson & Johnson is without sufficient knowledge or information so as to

                                                                                                                                      5
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 6 of 49 Page ID #:288


                                                                                 1   form a belief as to the truth of the allegations contained in Paragraph 21 of Plaintiffs’
                                                                                 2   Complaint, and, therefore, denies those allegations.
                                                                                 3           22.    Paragraph 22 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 4   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 5   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 6   form a belief as to the truth of the allegations contained in Paragraph 22 of Plaintiffs’
                                                                                 7   Complaint, and, therefore, denies those allegations.
                                                                                 8           23.    Paragraph 23 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                 9   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                10   Johnson is without sufficient knowledge or information so as to form a belief as to the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   truth of the allegations contained in Paragraph 23 of Plaintiffs’ Complaint, and, therefore,
                                                                                12   denies those factual allegations and legal conclusion.
                                                                                13           24.    Johnson & Johnson admits only that Ethicon, Inc. sold certain pelvic mesh
TUCKER ELLIS LLP




                                                                                14   products for uses consistent with the packaging and labeling, and that they have been
                                                                                15   available for purchase in the State of California. Johnson & Johnson does not sell any
                                                                                16   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 24
                                                                                17   of Plaintiffs’ Complaint.
                                                                                18           25.    Paragraph 25 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                19   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                20   Johnson is without sufficient knowledge or information so as to form a belief as to the
                                                                                21   truth of the allegations contained in Paragraph 25 of Plaintiffs’ Complaint, and, therefore,
                                                                                22   denies those factual allegations and legal conclusion.
                                                                                23           26.    Paragraph 26 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                24   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                25   Johnson denies the factual allegations and legal conclusion contained in Paragraph 26 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27           27.    As to the first sentence of Paragraph 27 of Plaintiffs’ Complaint, Johnson &
                                                                                28   Johnson admits only that Ethicon, Inc. sold certain pelvic mesh products for uses

                                                                                                                                      6
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 7 of 49 Page ID #:289


                                                                                 1   consistent with the packaging and labeling, and that they have been available for
                                                                                 2   purchase in the State of California. Johnson & Johnson does not sell any product. The
                                                                                 3   second sentence of Paragraph 27 of Plaintiffs’ Complaint states a legal conclusion and
                                                                                 4   requires no response by Johnson & Johnson. To the extent a response is required,
                                                                                 5   Johnson & Johnson is without sufficient knowledge or information so as to form a belief
                                                                                 6   as to those allegations contained in the second sentence of Paragraph 27 of Plaintiffs’
                                                                                 7   Complaint, and, therefore, denies those factual allegations and legal conclusion. Johnson
                                                                                 8   & Johnson denies the remaining allegations contained in Paragraph 27 of Plaintiffs’
                                                                                 9   Complaint.
                                                                                10           28.    Paragraph 28 of Plaintiffs’ Complaint states a legal conclusion and requires
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                12   Johnson is without sufficient knowledge or information so as to form a belief as to the
                                                                                13   truth of the allegations contained in Paragraph 28 of Plaintiffs’ Complaint, and, therefore,
TUCKER ELLIS LLP




                                                                                14   denies those factual allegations and legal conclusion.
                                                                                15                         RESPONSE TO “FACTUAL BACKGROUND”
                                                                                16           A.     As Against Johnson & Johnson and Ethicon
                                                                                17           29.    Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                18   form a belief as to the truth of the allegations contained in Paragraph 29 of Plaintiffs’
                                                                                19   Complaint, and, therefore, denies those allegations.
                                                                                20           30.    Johnson & Johnson admits only that Ethicon, Inc. manufactured TVT-O for
                                                                                21   uses consistent with the packaging and labeling. Johnson & Johnson does not
                                                                                22   manufacture any product. Johnson & Johnson denies the remaining allegations contained
                                                                                23   in Paragraph 30 of Plaintiffs’ Complaint.
                                                                                24           31.    Johnson & Johnson admits only that Ethicon, Inc. manufactured TVT-O for
                                                                                25   uses consistent with the packaging and labeling. Johnson & Johnson does not
                                                                                26   manufacture any product. Johnson & Johnson denies the remaining allegations contained
                                                                                27   in Paragraph 31 of Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                      7
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 8 of 49 Page ID #:290


                                                                                 1           32.    Johnson & Johnson admits only that Ethicon, Inc. designed, marketed, and
                                                                                 2   sold TVT-O for uses consistent with the packaging and labeling. Johnson & Johnson does
                                                                                 3   not design, market or sell any product. Johnson & Johnson lacks sufficient knowledge or
                                                                                 4   information to know whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s
                                                                                 5   products, and Johnson & Johnson denies that allegation. Johnson & Johnson denies the
                                                                                 6   remaining allegations contained in Paragraph 32 of Plaintiffs’ Complaint.
                                                                                 7           33.    Johnson & Johnson admits only that Ethicon, Inc. designed, manufactured,
                                                                                 8   marketed, and sold certain pelvic mesh products, including but not limited to TVT-O, for
                                                                                 9   uses consistent with the packaging and labeling. Johnson & Johnson does not design,
                                                                                10   manufacture, package, label, market, or sell any product. Johnson & Johnson lacks
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                12   with any of Ethicon, Inc.’s products, and Johnson & Johnson denies that allegation.
                                                                                13   Johnson & Johnson denies the remaining allegations contained in Paragraph 33 of
TUCKER ELLIS LLP




                                                                                14   Plaintiffs’ Complaint.
                                                                                15           34.    Johnson & Johnson admits only that Ethicon, Inc. designed TVT-O for uses
                                                                                16   consistent with the packaging and labeling. Johnson & Johnson does not design any
                                                                                17   product. Johnson & Johnson lacks sufficient knowledge or information to know whether
                                                                                18   Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson &
                                                                                19   Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                20   contained in Paragraph 34 of Plaintiffs’ Complaint.
                                                                                21           35.    Johnson & Johnson admits only that Ethicon, Inc. marketed TVT-O for uses
                                                                                22   consistent with the packaging and labeling. Johnson & Johnson does not market any
                                                                                23   product. Johnson & Johnson lacks sufficient knowledge or information to know whether
                                                                                24   Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson &
                                                                                25   Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                26   contained in Paragraph 35 of Plaintiffs’ Complaint.
                                                                                27           36.    Johnson & Johnson admits only that Ethicon, Inc. marketed and promoted
                                                                                28   TVT-O for uses consistent with the packaging and labeling, and that it has been available

                                                                                                                                      8
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 9 of 49 Page ID #:291


                                                                                 1   for purchase in the United States including the State of California. Johnson & Johnson
                                                                                 2   does not market or promote any product. Johnson & Johnson lacks sufficient knowledge
                                                                                 3   or information to know whether Plaintiff Julie Cruz was treated with any of Ethicon,
                                                                                 4   Inc.’s products, and Johnson & Johnson denies that allegation. Johnson & Johnson denies
                                                                                 5   the remaining allegations contained in Paragraph 36 of Plaintiffs’ Complaint.
                                                                                 6           37.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                 7   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
                                                                                 8   Johnson & Johnson lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 9   Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson & Johnson
                                                                                10   denies that allegation. Johnson & Johnson denies the remaining allegations contained in
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Paragraph 37 of Plaintiffs’ Complaint.
                                                                                12           38.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                13   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
TUCKER ELLIS LLP




                                                                                14   Johnson & Johnson denies the remaining allegations contained in Paragraph 38 of
                                                                                15   Plaintiffs’ Complaint.
                                                                                16           39.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                17   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
                                                                                18   Johnson & Johnson denies the remaining allegations contained in Paragraph 39 of
                                                                                19   Plaintiffs’ Complaint.
                                                                                20           40.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                21   consistent with the packaging and labeling, and that it has been available for purchase in
                                                                                22   the United States including the State of California. Johnson & Johnson does not sell any
                                                                                23   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 40
                                                                                24   of Plaintiffs’ Complaint.
                                                                                25           41.    Paragraph 41 of Plaintiffs’ Complaint makes no allegation against Johnson
                                                                                26   & Johnson and requires no response by Johnson & Johnson.
                                                                                27           42.    Paragraph 42 of Plaintiffs’ Complaint makes no allegation against Johnson
                                                                                28   & Johnson and requires no response by Johnson & Johnson.

                                                                                                                                      9
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 10 of 49 Page ID #:292


                                                                                 1           43.    Paragraph 43 of Plaintiffs’ Complaint makes no allegation against Johnson
                                                                                 2   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 3   required, Johnson & Johnson admits only that Ethicon, Inc. marketed TVT-O for uses
                                                                                 4   consistent with the packaging and labeling. Johnson & Johnson does not market any
                                                                                 5   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 43
                                                                                 6   of Plaintiffs’ Complaint as phrased.
                                                                                 7           44.    Paragraph 44 of Plaintiffs’ Complaint makes no allegation against Johnson
                                                                                 8   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 9   required, Johnson & Johnson denies the allegations contained in Paragraph 44 of
                                                                                10   Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           45.    Johnson & Johnson admits that Ethicon, Inc. manufactured TVT-O for uses
                                                                                12   consistent with the packaging and labeling, and that it has been classified by the FDA as
                                                                                13   a regulatory Class II device. Johnson & Johnson does not manufacture any product.
TUCKER ELLIS LLP




                                                                                14   Johnson & Johnson denies the remaining allegations contained in Paragraph 45 of
                                                                                15   Plaintiffs’ Complaint.
                                                                                16           46.    Johnson & Johnson admits that the FDA cleared TVT-O under the 510(k)
                                                                                17   Premarket Notification. Johnson & Johnson denies the remaining allegations contained in
                                                                                18   Paragraph 46 of Plaintiffs’ Complaint.
                                                                                19           47.    Johnson & Johnson denies the allegations contained in Paragraph 47 of
                                                                                20   Plaintiffs’ Complaint.
                                                                                21           48.    Johnson & Johnson lacks sufficient knowledge to know whether Plaintiff
                                                                                22   Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson & Johnson
                                                                                23   denies that allegation. Johnson & Johnson denies the remaining allegations contained in
                                                                                24   Paragraph 48 of Plaintiffs’ Complaint.
                                                                                25           B.     As Against Coloplast
                                                                                26           49.    Paragraphs 49 through 64 of Plaintiffs’ Complaint make no allegations
                                                                                27   against Johnson & Johnson and require not response by Johnson & Johnson. To the
                                                                                28   extent a response is required, Johnson & Johnson is without sufficient knowledge or

                                                                                                                                      10
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 11 of 49 Page ID #:293


                                                                                 1   information so as to form a belief as to the truth of the allegations contained in these
                                                                                 2   paragraphs, and, therefore, denies those allegations.
                                                                                 3           C.     Facts Common to All Defendants
                                                                                 4           65.    Paragraph 65 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 5   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 6   required, Johnson & Johnson admits that Ethicon, Inc. marketed TVT-O for uses
                                                                                 7   consistent with the packaging and labeling, and that it is safe and effective for uses
                                                                                 8   consistent with the packaging and labeling. Johnson & Johnson does not market any
                                                                                 9   product. Johnson & Johnson is without sufficient knowledge or information so as to form
                                                                                10   a belief as to the truth of the remaining allegations contained in Paragraph 65 of
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Plaintiffs’ Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                12           66.    Paragraph 66 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                13   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
TUCKER ELLIS LLP




                                                                                14   required, Johnson & Johnson admits only that the July 13, 2011 FDA Safety
                                                                                15   Communication speaks for itself. Johnson & Johnson denies any remaining allegations
                                                                                16   contained in Paragraph 66 of Plaintiffs’ Complaint.
                                                                                17           67.    Paragraph 67 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                18   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                19   required, Johnson & Johnson admits only that the July 13, 2011 FDA Safety
                                                                                20   Communication speaks for itself. Johnson & Johnson denies any remaining allegations
                                                                                21   contained in Paragraph 67 of Plaintiffs’ Complaint.
                                                                                22           68.    Paragraph 68 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                23   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                24   required, Johnson & Johnson admits only that the July 13, 2011 FDA Safety
                                                                                25   Communication speaks for itself. Johnson & Johnson denies the remaining allegations
                                                                                26   contained in Paragraph 68 of Plaintiffs’ Complaint.
                                                                                27           69.    Paragraph 69 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                28   & Johnson and requires no response by Johnson & Johnson. To the extent a response is

                                                                                                                                      11
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 12 of 49 Page ID #:294


                                                                                 1   required, Johnson & Johnson admits only that the July 13, 2011 FDA Safety
                                                                                 2   Communication speaks for itself. Johnson & Johnson denies any remaining allegations
                                                                                 3   contained in Paragraph 69 of Plaintiffs’ Complaint.
                                                                                 4           70.    Paragraph 70 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 5   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 6   required, Johnson & Johnson admits only that the referenced publication speaks for itself.
                                                                                 7   Johnson & Johnson denies any remaining allegations contained in Paragraph 70 of
                                                                                 8   Plaintiffs’ Complaint.
                                                                                 9           71.    Paragraph 71 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                10   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   required, Johnson & Johnson admits only that the referenced publication speaks for itself.
                                                                                12   Johnson & Johnson denies any remaining allegations contained in Paragraph 71 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           72.    Paragraph 72 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                15   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                16   required, Johnson & Johnson admits only that the referenced publication speaks for itself.
                                                                                17   Johnson & Johnson denies any remaining allegations contained in Paragraph 72 of
                                                                                18   Plaintiffs’ Complaint.
                                                                                19           73.    Paragraph 73 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                20   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                21   required, Johnson & Johnson admits only that the referenced publication speaks for itself.
                                                                                22   Johnson & Johnson denies any remaining allegations contained in Paragraph 73 of
                                                                                23   Plaintiffs’ Complaint.
                                                                                24           74.    Paragraph 74 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                25   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                26   required, Johnson & Johnson admits only that the referenced publication speaks for itself.
                                                                                27   Johnson & Johnson denies any remaining allegations contained in Paragraph 74 of
                                                                                28   Plaintiffs’ Complaint.

                                                                                                                                      12
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 13 of 49 Page ID #:295


                                                                                 1           75.    Johnson & Johnson denies the allegations contained in Paragraph 75 of
                                                                                 2   Plaintiffs’ Complaint.
                                                                                 3           76.    Johnson & Johnson denies the allegations contained in Paragraph 76 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5           77.    Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 6   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and,
                                                                                 7   Johnson & Johnson denies that allegation. Johnson & Johnson denies the remaining
                                                                                 8   allegations contained in Paragraph 77 of Plaintiffs’ Complaint.
                                                                                 9           78.    Johnson & Johnson denies the allegations contained in Paragraph 78 of
                                                                                10   Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           79.    The first two sentences of Paragraph 79 of Plaintiffs’ Complaint make no
                                                                                12   allegations against Johnson & Johnson and requires no response by Johnson & Johnson.
                                                                                13   To the extent a response is required, Johnson & Johnson admits that the FDA’s website
TUCKER ELLIS LLP




                                                                                14   speaks for itself. Johnson & Johnson denies the remaining allegations contained in
                                                                                15   Paragraph 79 of Plaintiffs’ Complaint.
                                                                                16           80.    Johnson & Johnson denies the allegations contained in Paragraph 80 of
                                                                                17   Plaintiffs’ Complaint.
                                                                                18           81.    Johnson & Johnson denies the allegation contained in Paragraph 81 of
                                                                                19   Plaintiffs’ Complaint.
                                                                                20           82.    Johnson & Johnson admits only that Ethicon, Inc. marketed TVT-O for uses
                                                                                21   consistent with the packaging and labeling, and that it is safe and effective for uses
                                                                                22   consistent with the packaging and labeling. Johnson & Johnson does not market any
                                                                                23   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 82
                                                                                24   of Plaintiffs’ Complaint.
                                                                                25           83.    Johnson & Johnson admits that Ethicon, Inc. promoted, marketed, sold and
                                                                                26   distributed TVT-O for uses consistent with the packaging and labeling, and that it is safe
                                                                                27   and effective for uses consistent with the packaging and labeling. Johnson & Johnson
                                                                                28   does not advertise, promote, market, sell or distribute any product. Johnson & Johnson

                                                                                                                                      13
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 14 of 49 Page ID #:296


                                                                                 1   lacks sufficient knowledge or information to know whether Plaintiff Julie Cruz was
                                                                                 2   treated with any of Ethicon, Inc.’s products, and Johnson & Johnson denies that
                                                                                 3   allegation. Johnson & Johnson denies the remaining allegations contained Paragraph 83
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5           84.    Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 6   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                 7   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 8   contained in Paragraph 84 of Plaintiffs’ Complaint.
                                                                                 9           85.    Johnson & Johnson denies the allegations contained in Paragraph 85 of
                                                                                10   Plaintiffs’ Complaint, including subparts (a.) – (l.)
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           86.    Johnson & Johnson denies the allegations contained in Paragraph 86 of
                                                                                12   Plaintiffs’ Complaint, including subparts (m.) – (dd.).
                                                                                13           87.    Johnson & Johnson denies the allegations contained in Paragraph 87 of
TUCKER ELLIS LLP




                                                                                14   Plaintiffs’ Complaint.
                                                                                15           88.    Johnson & Johnson denies the allegations contained in Paragraph 88 of
                                                                                16   Plaintiffs’ Complaint.
                                                                                17           89.    Johnson & Johnson denies the allegations contained Paragraph 89 of
                                                                                18   Plaintiffs’ Complaint.
                                                                                19           90.    Johnson & Johnson denies the allegations contained in Paragraph 90 of
                                                                                20   Plaintiffs’ Complaint.
                                                                                21           91.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                22   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.
                                                                                23   Johnson & Johnson denies the remaining allegations contained in Paragraph 91 of
                                                                                24   Plaintiffs’ Complaint.
                                                                                25           92.    Johnson & Johnson denies the allegations contained in Paragraph 92 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27           93.    Johnson & Johnson admits only that Ethicon, Inc. sold TVT-O for uses
                                                                                28   consistent with the packaging and labeling. Johnson & Johnson does not sell any product.

                                                                                                                                      14
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 15 of 49 Page ID #:297


                                                                                 1   Johnson & Johnson lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 2   Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson & Johnson
                                                                                 3   denies that allegation. Johnson & Johnson denies the remaining allegations contained in
                                                                                 4   Paragraph 93 of Plaintiffs’ Complaint.
                                                                                 5           94.    Johnson & Johnson denies the allegations contained in Paragraph 94 of
                                                                                 6   Plaintiffs’ Complaint.
                                                                                 7           95.    Johnson & Johnson denies the allegations contained in Paragraph 95 of
                                                                                 8   Plaintiffs’ Complaint.
                                                                                 9           96.    Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                10   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                12   contained in Paragraph 96 of Plaintiffs’ Complaint.
                                                                                13           97.    Johnson & Johnson denies the allegations contained in Paragraph 97 of
TUCKER ELLIS LLP




                                                                                14   Plaintiffs’ Complaint.
                                                                                15           98.    Johnson & Johnson admits that Ethicon, Inc. promoted TVT-O for uses
                                                                                16   consistent with the packaging and labeling, and that it is safe and effective for uses
                                                                                17   consistent with the packaging and labeling. Johnson & Johnson does not promote any
                                                                                18   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 98
                                                                                19   of Plaintiffs’ Complaint.
                                                                                20           99.    Johnson & Johnson denies the allegations contained in Paragraph 99 of
                                                                                21   Plaintiffs’ Complaint.
                                                                                22           100. Johnson & Johnson denies the allegations contained in Paragraph 100
                                                                                23   Plaintiffs’ Complaint.
                                                                                24           101. Johnson & Johnson denies the allegations contained in Paragraph 101
                                                                                25   Plaintiffs’ Complaint.
                                                                                26           102. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                27   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                28

                                                                                                                                      15
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 16 of 49 Page ID #:298


                                                                                 1   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 2   contained in Paragraph 102 Plaintiffs’ Complaint.
                                                                                 3                           RESPONSE TO “CAUSES OF ACTION:
                                                                                 4                                  COUNT I: NEGLIGENCE”
                                                                                 5           103. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 6   allegation contained in Plaintiffs’ Complaint.
                                                                                 7           104. Johnson & Johnson admits that Ethicon, Inc. has certain duties imposed on it
                                                                                 8   by law, but denies that Ethicon, Inc. breached any duty. Johnson & Johnson admits that
                                                                                 9   Ethicon, Inc. designed, manufactured, marketed, and sold TVT-O for uses consistent with
                                                                                10   the packaging and labeling. Johnson & Johnson does not design, manufacture, market,
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   package, label, or sell any product. Johnson & Johnson denies the remaining allegations
                                                                                12   contained in Paragraph 104 of Plaintiffs’ Complaint.
                                                                                13           105. Johnson & Johnson denies the allegations contained in Paragraph 105 of
TUCKER ELLIS LLP




                                                                                14   Plaintiffs’ Complaint, including the bulleted subparts.
                                                                                15           106. Paragraph 106 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                16   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                17   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                18   form a belief as to the truth of the allegations contained in Paragraph 106 of Plaintiffs’
                                                                                19   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                20           107. Paragraph 107 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                21   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                22   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                23   form a belief as to the truth of the allegations contained in Paragraph 107 of Plaintiffs’
                                                                                24   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                25           108. Johnson & Johnson denies the allegations contained in Paragraph 108 of
                                                                                26   Plaintiffs’ Complaint, including the bulleted subparts.
                                                                                27

                                                                                28

                                                                                                                                    16
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 17 of 49 Page ID #:299


                                                                                 1                    RESPONSE TO “COUNT II: STRICT LIABILITY -
                                                                                 2                                MANUFACTURING DEFECT”
                                                                                 3           109. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 4   allegation contained in Plaintiffs’ Complaint.
                                                                                 5           110. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 6   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                 7   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 8   contained in Paragraph 110 of Plaintiffs’ Complaint.
                                                                                 9           111. Paragraph 111 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                10   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                12   form a belief as to the truth of the allegations contained in Paragraph 111 of Plaintiffs’
                                                                                13   Complaint, and, therefore, Johnson & Johnson denies those allegations.
TUCKER ELLIS LLP




                                                                                14           112. Johnson & Johnson denies the allegations contained in Paragraph 112 of
                                                                                15   Plaintiffs’ Complaint.
                                                                                16           113. Johnson & Johnson denies the allegations contained in Paragraph 113 of
                                                                                17   Plaintiffs’ Complaint.
                                                                                18                   RESPONSE TO “COUNT III: STRICT LIABILITY –
                                                                                19                                     FAILURE TO WARN”
                                                                                20           114. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                21   allegation contained in Plaintiffs’ Complaint.
                                                                                22           115. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                23   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                24   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                25   contained in Paragraph 115 of Plaintiffs’ Complaint, including the bulleted subparts.
                                                                                26           116. Paragraph 116 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                27   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                28   required, Johnson & Johnson is without sufficient knowledge or information so as to

                                                                                                                                    17
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 18 of 49 Page ID #:300


                                                                                 1   form a belief as to the truth of the allegations contained in Paragraph 116 of Plaintiffs’
                                                                                 2   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                 3           117. Johnson & Johnson denies the allegations contained in Paragraph 117 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5           118. Johnson & Johnson denies the allegations contained in Paragraph 118 of
                                                                                 6   Plaintiffs’ Complaint.
                                                                                 7                                 RESPONSE TO “COUNT IV:
                                                                                 8                              FRAUDULENT CONCEALMENT”
                                                                                 9           119. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                10   allegation contained in Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           120. Johnson & Johnson admits that TVT-O is safe and effective for uses
                                                                                12   consistent with the packaging and labeling. Johnson & Johnson denies the remaining
                                                                                13   allegations contained in Paragraph 120 of Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           121. Paragraph 121 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                15   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                16   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                17   form a belief as to the truth of the allegations contained in Paragraph 121 of Plaintiffs’
                                                                                18   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                19           122. Johnson & Johnson denies the allegations contained in Paragraph 122 of
                                                                                20   Plaintiffs’ Complaint.
                                                                                21           123. Johnson & Johnson admits it has certain duties imposed on it by law, but
                                                                                22   denies that it breached any duty. Johnson & Johnson denies the remaining allegations
                                                                                23   contained in Paragraph 123 of Plaintiffs’ Complaint.
                                                                                24           124. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                25   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                26   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                27   contained in Paragraph 124 of Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                    18
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 19 of 49 Page ID #:301


                                                                                 1           125. Johnson & Johnson denies the allegations contained in Paragraph 125 of
                                                                                 2   Plaintiffs’ Complaint.
                                                                                 3           126. Johnson & Johnson denies the allegations contained in Paragraph 126 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5           127. Paragraph 127 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 6   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 7   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 8   form a belief as to the truth of the allegations contained in Paragraph 127 of Plaintiffs’
                                                                                 9   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                10           128. Paragraph 128 of Plaintiffs’ Complaint makes no allegations against Johnson
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                12   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                13   form a belief as to the truth of the allegations contained in Paragraph 128 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                15           129. Paragraph 129 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                16   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                17   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                18   form a belief as to the truth of the allegations contained in Paragraph 129 of Plaintiffs’
                                                                                19   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                20           130. Paragraph 130 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                21   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                22   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                23   form a belief as to the truth of the allegations contained in Paragraph 130 of Plaintiffs’
                                                                                24   Complaint, and, therefore, Johnson & Johnson denies those allegations.
                                                                                25           131. Johnson & Johnson denies the allegations contained in Paragraph 131 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27           132. Johnson & Johnson denies the allegations contained in Paragraph 132 of
                                                                                28   Plaintiffs’ Complaint.

                                                                                                                                    19
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 20 of 49 Page ID #:302


                                                                                 1           133. Johnson & Johnson denies the allegations contained in Paragraph 133 of
                                                                                 2   Plaintiffs’ Complaint.
                                                                                 3                                  RESPONSE TO “COUNT V:
                                                                                 4                                  CONSTRUCTIVE FRAUD”
                                                                                 5           134. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 6   allegation contained in Plaintiffs’ Complaint.
                                                                                 7           135. Johnson & Johnson denies the allegations contained in Paragraph 135 of
                                                                                 8   Plaintiffs’ Complaint.
                                                                                 9           136. Johnson & Johnson denies the allegations contained in Paragraph 136 of
                                                                                10   Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           137. Paragraph 137 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                12   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                13   required, Johnson & Johnson is without sufficient knowledge or information so as to
TUCKER ELLIS LLP




                                                                                14   form a belief as to the truth of the allegations contained in Paragraph 137 of Plaintiffs’
                                                                                15   Complaint, and, therefore, denies those allegations.
                                                                                16           138. Johnson & Johnson denies the allegations contained in Paragraph 138 of
                                                                                17   Plaintiffs’ Complaint.
                                                                                18           139. Johnson & Johnson denies the allegations contained in Paragraph 139 of
                                                                                19   Plaintiffs’ Complaint.
                                                                                20           140. Paragraph 140 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                21   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                22   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                23   form a belief as to the truth of the allegations contained in Paragraph 140 of Plaintiffs’
                                                                                24   Complaint, and, therefore, denies those allegations.
                                                                                25           141. Paragraph 141 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                26   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                27   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                28

                                                                                                                                    20
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 21 of 49 Page ID #:303


                                                                                 1   form a belief as to the truth of the allegations contained in Paragraph 141 of Plaintiffs’
                                                                                 2   Complaint, and, therefore, denies those allegations.
                                                                                 3           142. Paragraph 142 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 4   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 5   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 6   form a belief as to the truth of the allegations contained in Paragraph 142 of Plaintiffs’
                                                                                 7   Complaint, and, therefore, denies those allegations.
                                                                                 8           143. Paragraph 143 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 9   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                10   required, Johnson & Johnson is without sufficient knowledge or information so as to
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   form a belief as to the truth of the allegations contained in Paragraph 143 of Plaintiffs’
                                                                                12   Complaint, and, therefore, denies those allegations.
                                                                                13           144. Paragraph 144 of Plaintiffs’ Complaint makes no allegations against Johnson
TUCKER ELLIS LLP




                                                                                14   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                15   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                16   form a belief as to the truth of the allegations contained in Paragraph 144 of Plaintiffs’
                                                                                17   Complaint, and, therefore, denies those allegations.
                                                                                18                                      RESPONSE TO “VI:
                                                                                19                           BREACH OF IMPLIED WARRANTY”
                                                                                20           145. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                21   allegation contained in Plaintiffs’ Complaint.
                                                                                22           146. Johnson & Johnson admits that TVT-O is safe and effective for uses
                                                                                23   consistent with the packaging and labeling. Johnson & Johnson denies the remaining
                                                                                24   allegations contained in Paragraph 146 of Plaintiffs’ Complaint.
                                                                                25           147. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                26   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                27   & Johnson denies that allegation. Johnson & Johnson admits only that Ethicon, Inc. sold
                                                                                28   TVT-O for uses consistent with the packaging and labeling. Johnson & Johnson does not

                                                                                                                                    21
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 22 of 49 Page ID #:304


                                                                                 1   sell any product. Johnson & Johnson denies the remaining allegations contained in
                                                                                 2   Paragraph 147 of Plaintiffs’ Complaint.
                                                                                 3           148. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 4   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                 5   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 6   contained in Paragraph 148 of Plaintiffs’ Complaint.
                                                                                 7           149. Johnson & Johnson denies the allegations contained in Paragraph 149 of
                                                                                 8   Plaintiffs’ Complaint.
                                                                                 9           150. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                10   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                12   contained in Paragraph 150 of Plaintiffs’ Complaint.
                                                                                13           151. Paragraph 151 of Plaintiffs’ Complaint makes no allegations against Johnson
TUCKER ELLIS LLP




                                                                                14   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                15   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                16   form a belief as to the truth of the allegations contained in Paragraph 151 of Plaintiffs’
                                                                                17   Complaint, and, therefore, denies those allegations.
                                                                                18           152. Paragraph 152 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                19   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                20   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                21   form a belief as to the truth of the allegations contained in Paragraph 152 of Plaintiffs’
                                                                                22   Complaint, and, therefore, denies those allegations.
                                                                                23           153. Paragraph 153 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                24   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                25   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                26   form a belief as to the truth of the allegations contained in Paragraph 153 of Plaintiffs’
                                                                                27   Complaint, and, therefore, denies those allegations.
                                                                                28

                                                                                                                                    22
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 23 of 49 Page ID #:305


                                                                                 1           154. Paragraph 154 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 2   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 3   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 4   form a belief as to the truth of the allegations contained in Paragraph 154 of Plaintiffs’
                                                                                 5   Complaint, and, therefore, denies those allegations.
                                                                                 6           155. Paragraph 155 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 7   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 8   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 9   form a belief as to the truth of the allegations contained in Paragraph 155 of Plaintiffs’
                                                                                10   Complaint, and, therefore, denies those allegations.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           156. Johnson & Johnson denies the allegations contained in Paragraph 156 of
                                                                                12   Plaintiffs’ Complaint.
                                                                                13           157. Johnson & Johnson denies the allegations contained in Paragraph 157 of
TUCKER ELLIS LLP




                                                                                14   Plaintiffs’ Complaint.
                                                                                15           158. Johnson & Johnson denies the allegations contained in Paragraph 158 of
                                                                                16   Plaintiffs’ Complaint.
                                                                                17                                 RESPONSE TO “COUNT VII:
                                                                                18                            NEGLIGENT MISREPRESENTATION”
                                                                                19           159. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                20   allegation contained in Plaintiffs’ Complaint.
                                                                                21           160. Johnson & Johnson admits that TVT-O is safe and effective for uses
                                                                                22   consistent with the packaging and labeling. Johnson & Johnson denies the remaining
                                                                                23   allegations contained in Paragraph 160 of Plaintiffs’ Complaint.
                                                                                24           161. Johnson & Johnson denies the allegations contained in Paragraph 161 of
                                                                                25   Plaintiffs’ Complaint.
                                                                                26           162. Johnson & Johnson admits only that Ethicon, Inc. promoted TVT-O for uses
                                                                                27   consistent with the packaging and labeling, and that it is safe and effective for uses
                                                                                28   consistent with the packaging and labeling. Johnson & Johnson does not promote any

                                                                                                                                    23
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 24 of 49 Page ID #:306


                                                                                 1   product. Johnson & Johnson denies the remaining allegations contained in Paragraph 162
                                                                                 2   of Plaintiffs’ Complaint.
                                                                                 3           163. Johnson & Johnson denies the allegations contained in Paragraph 163 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5           164. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 6   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                 7   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 8   contained in Paragraph 164 of Plaintiffs’ Complaint.
                                                                                 9           165. Paragraph 165 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                10   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                12   form a belief as to the truth of the allegations contained in Paragraph 165 of Plaintiffs’
                                                                                13   Complaint, and, therefore, denies those allegations.
TUCKER ELLIS LLP




                                                                                14           166. Paragraph 166 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                15   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                16   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                17   form a belief as to the truth of the allegations contained in Paragraph 166 of Plaintiffs’
                                                                                18   Complaint, and, therefore, denies those allegations.
                                                                                19           167. Paragraph 167 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                20   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                21   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                22   form a belief as to the truth of the allegations contained in Paragraph 167 of Plaintiffs’
                                                                                23   Complaint, and, therefore, denies those allegations.
                                                                                24           168. Paragraph 168 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                25   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                26   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                27   form a belief as to the truth of the allegations contained in Paragraph 168 of Plaintiffs’
                                                                                28   Complaint, and, therefore, denies those allegations.

                                                                                                                                    24
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 25 of 49 Page ID #:307


                                                                                 1           169. Paragraph 169 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 2   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 3   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 4   form a belief as to the truth of the allegations contained in Paragraph 169 of Plaintiffs’
                                                                                 5   Complaint, and, therefore, denies those allegations.
                                                                                 6           170. Johnson & Johnson denies the allegations contained in Paragraph 170 of
                                                                                 7   Plaintiffs’ Complaint.
                                                                                 8                                RESPONSE TO “COUNT VIII:
                                                                                 9                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS”
                                                                                10           171. Johnson & Johnson incorporates by reference its responses to each and every
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   allegation contained in Plaintiffs’ Complaint.
                                                                                12           172. Johnson & Johnson denies the allegations contained in Paragraph 172 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           173. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                15   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                16   & Johnson denies that allegation. Johnson & Johnson admits only that Ethicon, Inc. sold
                                                                                17   and distributed TVT-O for uses consistent with the packaging and labeling. Johnson &
                                                                                18   Johnson does not sell or distribute any product. Johnson & Johnson denies the remaining
                                                                                19   allegations contained in Paragraph 173 of Plaintiffs’ Complaint.
                                                                                20           174. Paragraph 174 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                21   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                22   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                23   form a belief as to the truth of the allegations contained in Paragraph 174 of Plaintiffs’
                                                                                24   Complaint, and, therefore, denies those allegations.
                                                                                25           175. Paragraph 175 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                26   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                27   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                28

                                                                                                                                    25
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 26 of 49 Page ID #:308


                                                                                 1   form a belief as to the truth of the allegations contained in Paragraph 175 of Plaintiffs’
                                                                                 2   Complaint, and, therefore, denies those allegations.
                                                                                 3           176. Johnson & Johnson denies the allegations contained in Paragraph 176 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5                                 RESPONSE TO “COUNT IX:
                                                                                 6                            BREACH OF EXPRESS WARRANTY”
                                                                                 7           177. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 8   allegation contained in Plaintiffs’ Complaint.
                                                                                 9           178. As to the first sentence of Paragraph 178 of Plaintiffs’ Complaint, Johnson
                                                                                10   & Johnson admits that TVT-O is safe and effective for uses consistent with the packaging
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   and labeling. The second sentence of Paragraph 178 of Plaintiffs’ Complaint makes no
                                                                                12   allegations against Johnson & Johnson and requires no response by Johnson & Johnson.
                                                                                13   To the extent a response is required, Johnson & Johnson is without sufficient knowledge
TUCKER ELLIS LLP




                                                                                14   or information so as to form a belief as to the truth of the allegations contained in the
                                                                                15   second sentence of Paragraph 178 of Plaintiffs’ Complaint. Johnson & Johnson denies
                                                                                16   the remaining allegations contained in Paragraph 178 of Plaintiffs’ Complaint.
                                                                                17           179. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                18   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                19   & Johnson denies that allegation. Johnson & Johnson admits only that TVT-O is safe and
                                                                                20   effective for uses consistent with the packaging and labeling. Johnson & Johnson denies
                                                                                21   the remaining allegations contained in Paragraph 179 of Plaintiffs’ Complaint as they
                                                                                22   relate to Johnson & Johnson.
                                                                                23           180. Johnson & Johnson admits that TVT-O is safe and effective for uses
                                                                                24   consistent with the packaging and labeling. Johnson & Johnson denies the remaining
                                                                                25   allegations contained in Paragraph 180 of Plaintiffs’ Complaint.
                                                                                26           181. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                27   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                28

                                                                                                                                    26
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 27 of 49 Page ID #:309


                                                                                 1   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 2   contained in Paragraph 181 of Plaintiffs’ Complaint.
                                                                                 3           182. As to the first sentence of Paragraph 182 of Plaintiffs’ Complaint, Johnson
                                                                                 4   & Johnson admits that TVT-O is safe and effective for uses consistent with the packaging
                                                                                 5   and labeling. The second sentence of Paragraph 182 of Plaintiffs’ Complaint makes no
                                                                                 6   allegations against Johnson & Johnson and requires no response by Johnson & Johnson.
                                                                                 7   To the extent a response is required, Johnson & Johnson is without sufficient knowledge
                                                                                 8   or information so as to form a belief as to the truth of the allegations contained in the
                                                                                 9   second sentence of Paragraph 182 of Plaintiffs’ Complaint, and, therefore, denies those
                                                                                10   allegations. Johnson & Johnson denies the remaining allegations contained in Paragraph
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   182 of Plaintiffs’ Complaint.
                                                                                12           183. Johnson & Johnson denies the allegations contained in Paragraph 183 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           184. Paragraph 184 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                15   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                16   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                17   form a belief as to the truth of the allegations contained in Paragraph 184 of Plaintiffs’
                                                                                18   Complaint, and, therefore, denies those allegations.
                                                                                19           185. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                20   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                21   & Johnson denies that allegation. Johnson & Johnson admits only that TVT-O is safe and
                                                                                22   effective for uses consistent with the packaging and labeling. Johnson & Johnson denies
                                                                                23   the remaining allegations contained in Paragraph 185 of Plaintiffs’ Complaint as they
                                                                                24   relate to Johnson & Johnson.
                                                                                25           186. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                26   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                27   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                28   contained in Paragraph 186 of Plaintiffs’ Complaint.

                                                                                                                                    27
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 28 of 49 Page ID #:310


                                                                                 1           187. Johnson & Johnson denies the allegations contained in Paragraph 187 of
                                                                                 2   Plaintiffs’ Complaint.
                                                                                 3           188. Johnson & Johnson denies the allegations contained in Paragraph 188 of
                                                                                 4   Plaintiffs’ Complaint.
                                                                                 5                                  RESPONSE TO “COUNT X:
                                                                                 6                                     GROSS NEGLIGENCE
                                                                                 7           189. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 8   allegation contained in Plaintiffs’ Complaint.
                                                                                 9           190. Johnson & Johnson denies the allegations contained in Paragraph 190 of
                                                                                10   Plaintiffs’ Complaint. Johnson & Johnson denies that Plaintiffs are entitled to any
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   recovery or any form of relief whatsoever from Johnson & Johnson.
                                                                                12           191. Johnson & Johnson denies the allegations contained in Paragraph 191 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           192. Johnson & Johnson denies the allegations contained in Paragraph 192 of
                                                                                15   Plaintiffs’ Complaint. Johnson & Johnson denies that Plaintiffs are entitled to any
                                                                                16   recovery or any form of relief whatsoever from Johnson & Johnson.
                                                                                17           193. Johnson & Johnson denies the allegations contained in Paragraph 193 of
                                                                                18   Plaintiffs’ Complaint. Johnson & Johnson denies that Plaintiffs are entitled to any
                                                                                19   recovery or any form of relief whatsoever from Johnson & Johnson.
                                                                                20                                 RESPONSE TO “COUNT XI:
                                                                                21                                   UNJUST ENRICHMENT”
                                                                                22           194. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                23   allegation contained in Plaintiffs’ Complaint.
                                                                                24           195. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                25   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                26   & Johnson denies that allegation. Johnson & Johnson admits only that Ethicon, Inc. sold
                                                                                27   TVT-O for uses consistent with the packaging and labeling. Johnson & Johnson does not
                                                                                28

                                                                                                                                    28
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 29 of 49 Page ID #:311


                                                                                 1   sell any product. Johnson & Johnson denies the remaining allegations contained in
                                                                                 2   Paragraph 195 of Plaintiffs’ Complaint.
                                                                                 3           196. Johnson & Johnson lacks sufficient knowledge or information to know
                                                                                 4   whether Plaintiff Julie Cruz was treated with any of Ethicon, Inc.’s products, and Johnson
                                                                                 5   & Johnson denies that allegation. Johnson & Johnson denies the remaining allegations
                                                                                 6   contained in Paragraph 196 of Plaintiffs’ Complaint.
                                                                                 7           197. Paragraph 197 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 8   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 9   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                10   form a belief as to the truth of the allegations contained in Paragraph 197 of Plaintiffs’
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Complaint, and, therefore, denies those allegations.
                                                                                12           198. Paragraph 198 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                13   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
TUCKER ELLIS LLP




                                                                                14   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                15   form a belief as to the truth of the allegations contained in Paragraph 198 of Plaintiffs’
                                                                                16   Complaint, and, therefore, denies those allegations.
                                                                                17           199. Johnson & Johnson denies the allegations contained in Paragraph 199 of
                                                                                18   Plaintiffs’ Complaint.
                                                                                19           200. Johnson & Johnson denies the allegations contained in Paragraph 200 of
                                                                                20   Plaintiffs’ Complaint.
                                                                                21                                 RESPONSE TO “COUNT XII:
                                                                                22                                   LOSS OF CONSORTIUM”
                                                                                23           201. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                24   allegation contained in Plaintiffs’ Complaint.
                                                                                25           202. Johnson & Johnson denies the allegations contained in Paragraph 202 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27

                                                                                28

                                                                                                                                    29
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 30 of 49 Page ID #:312


                                                                                 1                                RESPONSE TO “COUNT XIII:
                                                                                 2                                    PUNITIVE DAMAGES”
                                                                                 3           203. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                 4   allegation contained in Plaintiffs’ Complaint.
                                                                                 5           204. Johnson & Johnson denies the allegations contained in Paragraph 204 of
                                                                                 6   Plaintiffs’ Complaint.
                                                                                 7           205. Johnson & Johnson admits that Ethicon, Inc. sold and tested TVT-O for uses
                                                                                 8   consistent with the packaging and labeling, and that it has been available for purchase in
                                                                                 9   the United States including the State of California. Johnson & Johnson admits further that
                                                                                10   TVT-O is safe and effective for uses consistent with the packaging and labeling. Johnson
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   & Johnson does not sell or test any product. Johnson & Johnson denies the remaining
                                                                                12   allegations contained in Paragraph 205 of Plaintiffs’ Complaint.
                                                                                13           206. Johnson & Johnson admits that Ethicon, Inc. sold TVT-O for uses consistent
TUCKER ELLIS LLP




                                                                                14   with the packaging and labeling, and that it has been available for purchase in the United
                                                                                15   States including the State of California. Johnson & Johnson does not sell any product.
                                                                                16   Johnson & Johnson denies the remaining allegations contained in Paragraph 206 of
                                                                                17   Plaintiffs’ Complaint.
                                                                                18           207. Johnson & Johnson admits that Ethicon, Inc. marketed and sold TVT-O for
                                                                                19   uses consistent with the packaging and labeling. Johnson & Johnson does not market or
                                                                                20   sell any product. Johnson & Johnson denies the remaining allegations contained in
                                                                                21   Paragraph 207 of Plaintiffs’ Complaint.
                                                                                22           208. Paragraph 208 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                23   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                24   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                25   form a belief as to the truth of the allegations contained in Paragraph 208 of Plaintiffs’
                                                                                26   Complaint, and, therefore, denies those allegations.
                                                                                27           209. Paragraph 209 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                28   & Johnson and requires no response by Johnson & Johnson. To the extent a response is

                                                                                                                                    30
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 31 of 49 Page ID #:313


                                                                                 1   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 2   form a belief as to the truth of the allegations contained in Paragraph 209 of Plaintiffs’
                                                                                 3   Complaint, and, therefore, denies those allegations.
                                                                                 4           210. Paragraph 210 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                 5   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                 6   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                 7   form a belief as to the truth of the allegations contained in Paragraph 210 of Plaintiffs’
                                                                                 8   Complaint, and, therefore, denies those allegations.
                                                                                 9           211. Paragraph 211 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                10   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   required, Johnson & Johnson is without sufficient knowledge or information so as to
                                                                                12   form a belief as to the truth of the allegations contained in Paragraph 211 of Plaintiffs’
                                                                                13   Complaint, and, therefore, denies those allegations.
TUCKER ELLIS LLP




                                                                                14           212. Johnson & Johnson denies the allegations contained in Paragraph 212 of
                                                                                15   Plaintiffs’ Complaint.
                                                                                16           213. Johnson & Johnson denies the allegations contained in Paragraph 213 of
                                                                                17   Plaintiffs’ Complaint. Johnson & Johnson denies that Plaintiffs are entitled to any
                                                                                18   recovery or any form of relief whatsoever from Johnson & Johnson.
                                                                                19                                RESPONSE TO “COUNT XIV:
                                                                                20        DISCOVERY RULE, TOLLING, AND FRAUDULENT CONCEALMENT”
                                                                                21           214. Johnson & Johnson incorporates by reference its responses to each and every
                                                                                22   allegation contained in Plaintiffs’ Complaint.
                                                                                23           215. Paragraph 215 of Plaintiffs’ Complaint makes no allegations against Johnson
                                                                                24   & Johnson and requires no response by Johnson & Johnson. To the extent a response is
                                                                                25   required, Johnson & Johnson denies the allegations contained in Paragraph 215 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27           216. Johnson & Johnson denies the allegations contained in Paragraph 216 of
                                                                                28   Plaintiffs’ Complaint.

                                                                                                                                    31
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 32 of 49 Page ID #:314


                                                                                 1           217. Paragraph 217 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                 2   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                 3   Johnson is without sufficient knowledge or information so as to form a belief as to the
                                                                                 4   truth of the allegations contained in paragraph 217 of Plaintiffs’ Complaint, and,
                                                                                 5   therefore, denies those allegations.
                                                                                 6           218. Paragraph 218 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                 7   no response by Johnson & Johnson. To the extent a response is required, Johnson &
                                                                                 8   Johnson denies the allegations contained in Paragraph 218 of Plaintiffs’ Complaint.
                                                                                 9                          RESPONSE TO “PRAYER FOR RELIEF”
                                                                                10   In response to the unnumbered WHEREFORE paragraph under the “Prayer for Relief”
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   subsection of Plaintiffs’ Complaint, Ethicon denies that Plaintiffs are entitled to any
                                                                                12   recovery or any form of relief whatsoever from Ethicon. Ethicon denies any remaining
                                                                                13   allegations, including subparts (i.) – (v.).
TUCKER ELLIS LLP




                                                                                14                              RESPONSE TO “JURY DEMAND”
                                                                                15           Johnson & Johnson hereby demands a trial by jury.
                                                                                16           Johnson & Johnson denies any and all allegations contained in Plaintiffs’
                                                                                17   Complaint not specifically admitted hereinabove.
                                                                                18                                            DEFENSES
                                                                                19                                          FIRST DEFENSE
                                                                                20           Plaintiffs’ claims against Johnson & Johnson are barred because Johnson &
                                                                                21   Johnson does not design, develop, manufacture, market, promote or sell any product
                                                                                22   allegedly at issue in this action.
                                                                                23                                        SECOND DEFENSE
                                                                                24           Johnson & Johnson has never had possession or control over the product at issue in
                                                                                25   this action, and therefore the Complaint as to each cause of action fails to state a claim
                                                                                26   against Johnson & Johnson.
                                                                                27                                          THIRD DEFENSE
                                                                                28           The Complaint fails to state a cause of action upon which relief can be granted.

                                                                                                                                    32
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 33 of 49 Page ID #:315


                                                                                 1                                        FOURTH DEFENSE
                                                                                 2           The Complaint fails to state a cause of action upon which relief can be granted due
                                                                                 3   to lack of adequate product identification.
                                                                                 4                                          FIFTH DEFENSE
                                                                                 5           Plaintiffs’ claims are barred for lack of subject matter jurisdiction.
                                                                                 6                                          SIXTH DEFENSE
                                                                                 7           Plaintiffs’ claims are barred for lack of personal jurisdiction.
                                                                                 8                                        SEVENTH DEFENSE
                                                                                 9           The Complaint must be dismissed because Plaintiffs provided insufficient process.
                                                                                10                                         EIGHTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           The Complaint must be dismissed because Plaintiffs provided insufficient service
                                                                                12   of process.
                                                                                13                                          NINTH DEFENSE
TUCKER ELLIS LLP




                                                                                14           Plaintiffs may be barred from bringing some of the claims alleged in the Complaint
                                                                                15   because Plaintiffs may lack standing and/or capacity to bring such claims.
                                                                                16                                         TENTH DEFENSE
                                                                                17           Plaintiffs’ claims and remedies and the defenses thereto are governed by the laws
                                                                                18   of a foreign jurisdiction or the laws of the United States.
                                                                                19                                       ELEVENTH DEFENSE
                                                                                20           Plaintiffs may have failed to join indispensable parties or real parties in interest
                                                                                21   necessary for the just adjudication of this matter.
                                                                                22                                       TWELFTH DEFENSE
                                                                                23           Venue in this Court is improper, and this matter should be dismissed on forum non
                                                                                24   conveniens grounds.
                                                                                25                                     THIRTEENTH DEFENSE
                                                                                26           Plaintiffs’ alleged causes of action have been improperly joined under the
                                                                                27   applicable Rules of Civil Procedure and the laws of the applicable state.
                                                                                28

                                                                                                                                      33
                                                                                                   ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 34 of 49 Page ID #:316


                                                                                 1                                   FOURTEENTH DEFENSE
                                                                                 2           The improper joinder of Plaintiffs’ alleged causes of action violate the procedural
                                                                                 3   and substantive due process rights of Johnson & Johnson under the Constitutions of the
                                                                                 4   United States of America and the applicable state, as well as the applicable Rules of Civil
                                                                                 5   Procedure and the laws of the applicable state.
                                                                                 6                                    FIFTEENTH DEFENSE
                                                                                 7           The improper joinder of Defendants violates the procedural and substantive due
                                                                                 8   process rights of Johnson & Johnson under the Constitutions of the United States of
                                                                                 9   America and the applicable state.
                                                                                10                                    SIXTEENTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Johnson & Johnson specifically pleads as to Plaintiffs’ fraud, deceit by
                                                                                12   concealment and negligent misrepresentation claims, all affirmative defenses available to
                                                                                13   Johnson & Johnson under the rules and statutes of California and/or any state whose law
TUCKER ELLIS LLP




                                                                                14   is deemed to apply in this case, and under any common law principles of California
                                                                                15   and/or any state whose law is deemed to apply in this case.
                                                                                16                                  SEVENTEENTH DEFENSE
                                                                                17           Johnson & Johnson is entitled to, and claims the benefit of, all defenses and
                                                                                18   presumptions set forth in or arising from any rule of law or statute in California or any
                                                                                19   other state whose law is deemed to apply in this case.
                                                                                20                                   EIGHTEENTH DEFENSE
                                                                                21           Plaintiffs’ claims are barred by the doctrine of federal preemption, as established
                                                                                22   by statute, including the preemption provision of the Medical Device Amendments, 21
                                                                                23   U.S.C. § 360k(a), to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq.,
                                                                                24   and by state and federal case law, and are barred by the Supremacy Clause of the United
                                                                                25   States Constitution, because the product(s) at issue is/are regulated by the U.S. Food and
                                                                                26   Drug Administration (“FDA”) under the Medical Device Amendments, 21 U.S.C. §
                                                                                27   360k, et seq., to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq., and
                                                                                28   other federal statutes and regulations.

                                                                                                                                    34
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 35 of 49 Page ID #:317


                                                                                 1                                   NINETEENTH DEFENSE
                                                                                 2           Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                 3   distribute, sell and/or place in the stream of commerce any product. At all relevant times,
                                                                                 4   however, the product was in full compliance with all applicable federal statutes and
                                                                                 5   regulations, including but not limited to the Medical Device Amendments, 21 U.S.C. §
                                                                                 6   360k, et seq., to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq., and
                                                                                 7   other federal statutes and regulations, and Plaintiffs’ claims are accordingly barred.
                                                                                 8                                    TWENTIETH DEFENSE
                                                                                 9           Plaintiffs’ claims against Johnson & Johnson are expressly and/or impliedly
                                                                                10   preempted by federal law, including but not limited to the regulations promulgated by the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   FDA and contained in Chapter 21 of the Code of Federal Regulations. See 21 U.S.C. §
                                                                                12   301 et seq.; see also Fed. Reg. 3922 (Jan. 24, 2006).
                                                                                13                                  TWENTY-FIRST DEFENSE
TUCKER ELLIS LLP




                                                                                14           Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                15   distribute, sell and/or place in the stream of commerce any product. Plaintiffs’ claims
                                                                                16   nevertheless are barred because the entity responsible for the design, development,
                                                                                17   manufacture, licensing, marketing, distribution and/or sale of the product complied with
                                                                                18   all applicable state and federal statutes regarding the product at issue including the
                                                                                19   requirements and regulations promulgated by the FDA and contained in Chapter 21 of the
                                                                                20   Code of Federal Regulations. In the event that Plaintiffs’ claims are not barred, Johnson
                                                                                21   & Johnson and the entity responsible for the design, development, manufacture,
                                                                                22   licensing, marketing, distribution and/or sale of the product is entitled to a presumption
                                                                                23   that the product at issue is/are free from any defect or defective condition as the plans or
                                                                                24   design for the product at issue or the methods and techniques of manufacturing,
                                                                                25   inspecting, and testing the product at issue were in conformity with government standards
                                                                                26   established for the industry that were in existence at the time the plans or designs for the
                                                                                27   product at issue or the methods and techniques of manufacturing, inspecting, and testing
                                                                                28   the product at issue were adopted.

                                                                                                                                    35
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 36 of 49 Page ID #:318


                                                                                 1                                 TWENTY-SECOND DEFENSE
                                                                                 2           Plaintiffs’ claims are barred, in whole or in part, by the deference that federal and
                                                                                 3   state constitutional law and federal and state common law give to discretionary actions by
                                                                                 4   the FDA under the Federal Food, Drug & Cosmetic Act, 21 U.S.C. § 301 et seq., and
                                                                                 5   regulations promulgated thereunder.
                                                                                 6                                  TWENTY-THIRD DEFENSE
                                                                                 7           Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                 8   distribute, sell and/or place in the stream of commerce any product. However, Plaintiffs’
                                                                                 9   claims are governed and barred, in whole or in part, by Sections 2, 4, and 6 of The
                                                                                10   Restatement (Third) of Torts (including the comments thereto) because the entity
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   responsible for the design, development, manufacture, licensing, marketing, distribution,
                                                                                12   sale and/or placing the product in the stream of commerce complied with all applicable
                                                                                13   statutes and with the requirements and regulations of the FDA.
TUCKER ELLIS LLP




                                                                                14                                 TWENTY-FOURTH DEFENSE
                                                                                15           Any claims by Plaintiffs relating to alleged communications with regulatory
                                                                                16   agencies in the United States government are barred in whole or in part by operation of
                                                                                17   applicable law, including the First Amendment rights of Johnson & Johnson to petition
                                                                                18   the government.
                                                                                19                                   TWENTY-FIFTH DEFENSE
                                                                                20           Johnson & Johnson does not manufacture, market, label, promote, distribute or sell
                                                                                21   any product nor has it ever had possession or control over the product at issue in this
                                                                                22   action. In any event, Plaintiffs’ claims regarding warnings and labeling are barred in
                                                                                23   whole or in part by the doctrine of primary jurisdiction, in that the FDA is charged under
                                                                                24   the law with determining the content of warnings and labeling for medical devices.
                                                                                25                                  TWENTY-SIXTH DEFENSE
                                                                                26           Johnson & Johnson does not manufacture, market, label, promote, distribute or sell
                                                                                27   any product nor has it ever had possession or control over the product at issue in this
                                                                                28   action. In any event, Plaintiffs cannot state a claim with regard to warnings and labeling

                                                                                                                                     36
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 37 of 49 Page ID #:319


                                                                                 1   for medical devices because the remedy sought by Plaintiffs is subject to the exclusive
                                                                                 2   regulations of FDA.
                                                                                 3                                TWENTY-SEVENTH DEFENSE
                                                                                 4           Plaintiffs’ claim for punitive damages is barred because the product(s) at issue
                                                                                 5   were manufactured and labeled in accordance with the terms of FDA’s clearance of the
                                                                                 6   product(s) at issue.
                                                                                 7                                 TWENTY-EIGHTH DEFENSE
                                                                                 8           Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ failure to assert a
                                                                                 9   safer design for the product(s) at issue.
                                                                                10                                  TWENTY-NINTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Plaintiffs’ claims are barred in whole or in part because the product(s) at issue
                                                                                12   provided a benefit to users of such product and greatly outweighed any risk created by
                                                                                13   using such product, any risk could not have been avoided through the use of the highest
TUCKER ELLIS LLP




                                                                                14   standards of scientific and technical knowledge available at the time, the benefit provided
                                                                                15   to users could not be achieved in another manner with less risk, and adequate warnings
                                                                                16   concerning the risk were provided.
                                                                                17                                      THIRTIETH DEFENSE
                                                                                18           Johnson & Johnson made no express or implied representations or warranties of
                                                                                19   any kind to Plaintiffs, nor did Plaintiffs rely on any representations or warranties made by
                                                                                20   Johnson & Johnson to others. To the extent Plaintiffs relied upon any representations or
                                                                                21   warranties, such reliance was unjustified.
                                                                                22                                    THIRTY-FIRST DEFENSE
                                                                                23           Any express or implied warranties alleged to have been made by Johnson &
                                                                                24   Johnson were disclaimed.
                                                                                25                                  THIRTY-SECOND DEFENSE
                                                                                26           Johnson & Johnson did not make nor did it breach any express or implied
                                                                                27   warranties and/or breach any warranties created by law. To the extent that Plaintiffs rely
                                                                                28   on any theory of breach of warranty, such claims are barred by applicable law, by the

                                                                                                                                     37
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 38 of 49 Page ID #:320


                                                                                 1   lack of privity between Plaintiffs and Johnson & Johnson, and/or by Plaintiffs’ failure to
                                                                                 2   give Johnson & Johnson timely notice of the alleged breach of warranty and an
                                                                                 3   opportunity to cure. Johnson & Johnson further specifically pleads as to any breach of
                                                                                 4   warranty claim all affirmative defenses available to Johnson & Johnson under the
                                                                                 5   Uniform Commercial Code, as enacted in California or any other state whose law is
                                                                                 6   deemed to apply in this case, and under the common law principles of California or any
                                                                                 7   other state whose law is deemed to apply in this case.
                                                                                 8                                   THIRTY-THIRD DEFENSE
                                                                                 9           To the extent that any of Plaintiffs’ claims can be, or are construed as, alleging a
                                                                                10   violation of consumer protection laws, Johnson & Johnson specifically pleads all
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   affirmative defenses available to Johnson & Johnson under the rules and statutes of
                                                                                12   California and/or any state whose law is deemed to apply in this case, and under the
                                                                                13   common law principles of California and/or any state whose law is deemed to apply in
TUCKER ELLIS LLP




                                                                                14   this case.
                                                                                15                                  THIRTY-FOURTH DEFENSE
                                                                                16           The injuries and damages allegedly suffered in this action, which are denied, were
                                                                                17   not foreseeable to Johnson & Johnson given the state of scientific knowledge and state of
                                                                                18   the art at the time of the alleged injuries. At all times relevant, the product at issue
                                                                                19   conformed to state-of-the-art specifications and state of scientific knowledge for such
                                                                                20   product at that time, as well as all applicable statutes and regulations, including those of
                                                                                21   FDA.
                                                                                22                                   THIRTY-FIFTH DEFENSE
                                                                                23           Plaintiffs knowingly and voluntarily assumed any and all risks associated with the
                                                                                24   use of the product at issue in this case and thus the “last clear chance” and assumption of
                                                                                25   the risk doctrines bar in whole or in part the damages that Plaintiffs seek to recover
                                                                                26   herein.
                                                                                27

                                                                                28

                                                                                                                                     38
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 39 of 49 Page ID #:321


                                                                                 1                                   THIRTY-SIXTH DEFENSE
                                                                                 2           Plaintiffs’ claims are barred, in whole or in part, because the entity responsible for
                                                                                 3   the product acted in good faith at all relevant times and gave adequate warnings of all
                                                                                 4   known or reasonably knowable risks associated with the use of the product at issue.
                                                                                 5                                 THIRTY-SEVENTH DEFENSE
                                                                                 6           Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                 7   distribute, sell and/or place in the stream of commerce any product. At all relevant times
                                                                                 8   herein, however, the product in question was manufactured and distributed with proper
                                                                                 9   warnings, information, cautions, and instructions in conformity with generally recognized
                                                                                10   and prevailing standards in existence at the time.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                  THIRTY-EIGHTH DEFENSE
                                                                                12           Plaintiffs’ inadequate warning claims are barred because the alleged risk of which
                                                                                13   Plaintiffs claim is open, obvious, and/or a matter of common knowledge.
TUCKER ELLIS LLP




                                                                                14                                   THIRTY-NINTH DEFENSE
                                                                                15           Plaintiffs’ claims are barred in whole or in part because the product at issue was
                                                                                16   consistent with and/or exceeded consumer expectations.
                                                                                17                                      FORTIETH DEFENSE
                                                                                18           Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                19   distribute, sell and/or place in the stream of commerce any product. Plaintiffs’ claims are
                                                                                20   barred in whole or in part, however, because the product at issue was at all times properly
                                                                                21   prepared, packaged, and distributed and was not defective or unreasonably dangerous.
                                                                                22                                    FORTY-FIRST DEFENSE
                                                                                23           Adequate and complete warnings and instructions were provided with the product
                                                                                24   at issue. Johnson & Johnson does not design, develop, manufacture, license, market,
                                                                                25   distribute, sell and/or place in the stream of commerce any product. The product at issue,
                                                                                26   however, was neither defective nor unreasonably dangerous when used according to its
                                                                                27   Instructions for Use.
                                                                                28

                                                                                                                                     39
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 40 of 49 Page ID #:322


                                                                                 1                                   FORTY-SECOND DEFENSE
                                                                                 2            At all relevant times, the warnings and instructions accompanying the product at
                                                                                 3   issue were governed by and conformed with applicable federal statutes, rules and
                                                                                 4   regulations; therefore, warnings and instructions relating to the product were
                                                                                 5   presumptively adequate.
                                                                                 6                                    FORTY-THIRD DEFENSE
                                                                                 7            Plaintiffs’ causes of action are barred by the learned intermediary doctrine.
                                                                                 8                                  FORTY-FOURTH DEFENSE
                                                                                 9            Johnson & Johnson is not liable to Plaintiffs because the end users of the
                                                                                10   product(s) at issue, Plaintiff’s physician(s), were sophisticated users of the product(s).
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                    FORTY-FIFTH DEFENSE
                                                                                12            Johnson & Johnson states that the sole proximate cause of the injuries and/or
                                                                                13   damages alleged by Plaintiffs was the actions, omissions, or negligence of a person or
TUCKER ELLIS LLP




                                                                                14   persons, other than Johnson & Johnson, for whose actions, omissions, or negligence
                                                                                15   Johnson & Johnson is in no way liable. Plaintiffs are not, therefore, entitled to recover
                                                                                16   from Johnson & Johnson in this action. As to Plaintiffs or to any other entity or person
                                                                                17   whose conduct or intervening negligence resulted in the alleged injuries and/or damages
                                                                                18   of Plaintiffs, if any, Johnson & Johnson expressly pleads the doctrines of assumption of
                                                                                19   risk, contributory negligence, comparative fault and/or comparative negligence, as well
                                                                                20   as the provisions of any applicable comparative fault and/or comparative negligence
                                                                                21   and/or contributory negligence statute, law or policy of California or any other applicable
                                                                                22   state.
                                                                                23                                    FORTY-SIXTH DEFENSE
                                                                                24            The injuries and damages allegedly suffered in this action, which are denied, may
                                                                                25   have been caused, in whole or in part, by Plaintiffs’ own fault, which bars or
                                                                                26   proportionately reduces Johnson & Johnson’s liability, if any, for Plaintiffs’ alleged
                                                                                27   damages.
                                                                                28

                                                                                                                                     40
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 41 of 49 Page ID #:323


                                                                                 1                                  FORTY-SEVENTH DEFENSE
                                                                                 2           Plaintiffs voluntarily and unreasonably chose to encounter known dangers.
                                                                                 3                                  FORTY-EIGHTH DEFENSE
                                                                                 4           The liability of Johnson & Johnson, if any, for Plaintiffs’ non-economic loss must
                                                                                 5   be apportioned in accordance with the provisions of the law of California or any other
                                                                                 6   state whose law is deemed to apply in this case.
                                                                                 7                                   FORTY-NINTH DEFENSE
                                                                                 8           In the event Johnson & Johnson is held liable to Plaintiffs, which liability is
                                                                                 9   expressly denied, and any other co-defendants are also held liable, Johnson & Johnson is
                                                                                10   entitled to a percentage contribution of the total liability from said co-defendants in
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   accordance with principles of equitable indemnity and comparative contribution and
                                                                                12   pursuant to any applicable contribution or apportionment statute, law or policy of the
                                                                                13   applicable states.
TUCKER ELLIS LLP




                                                                                14                                       FIFTIETH DEFENSE
                                                                                15           There is no causal relationship between Johnson & Johnson’s conduct and the
                                                                                16   injuries and damages alleged by Plaintiffs in the Complaint.
                                                                                17                                     FIFTY-FIRST DEFENSE
                                                                                18           At all times mentioned herein, Plaintiffs were negligent, careless and at fault and
                                                                                19   conducted themselves so as to contribute substantially to their alleged injuries, losses, and
                                                                                20   damages. Said negligence, carelessness and fault of Plaintiffs bars in whole or in part the
                                                                                21   damages which Plaintiffs seek to recover herein.
                                                                                22                                   FIFTY-SECOND DEFENSE
                                                                                23           Plaintiffs’ alleged injuries, losses, or damages attributable to the use of the product
                                                                                24   at issue in this case, if any, were solely caused by and attributable to the abnormal,
                                                                                25   unforeseeable, unintended, unreasonable, and improper use or misuse which was made of
                                                                                26   said product.
                                                                                27

                                                                                28

                                                                                                                                     41
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 42 of 49 Page ID #:324


                                                                                 1                                    FIFTY-THIRD DEFENSE
                                                                                 2           Plaintiffs’ alleged injuries, losses, or damages attributable to the use of the product
                                                                                 3   at issue in this case, if any, were not legally caused by the product at issue, but instead
                                                                                 4   were legally caused by intervening and superseding causes or circumstances.
                                                                                 5                                   FIFTY-FOURTH DEFENSE
                                                                                 6           Plaintiffs’ alleged injuries, losses, or damages attributable to the product at issue in
                                                                                 7   this case, if any, were caused by the acts or omissions of third parties for which Johnson
                                                                                 8   & Johnson has no legal responsibility. Therefore, Plaintiffs’ recovery against Johnson &
                                                                                 9   Johnson, if any, should be reduced pursuant to California Civil Code § 1431.2.
                                                                                10                                    FIFTY-FIFTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Johnson & Johnson expressly denies any third party engaging in the acts alleged by
                                                                                12   Plaintiffs was acting as Johnson & Johnson’s agent or servant, at the instruction of
                                                                                13   Johnson & Johnson, or within its control. Therefore, Plaintiffs’ claims, to the extent they
TUCKER ELLIS LLP




                                                                                14   seek to recover for the acts or omissions of such third parties, are barred in whole or in
                                                                                15   part as a matter of law.
                                                                                16                                    FIFTY-SIXTH DEFENSE
                                                                                17           Plaintiffs’ causes of action are barred because the injuries and damages allegedly
                                                                                18   suffered in this action, which are denied, were due to an allergic, idiosyncratic or
                                                                                19   idiopathic reaction to the product at issue in this case, or by an unforeseeable illness,
                                                                                20   unavoidable accident, or preexisting condition, and/or another unrelated medical, genetic
                                                                                21   or environmental condition, disease or illness, without any negligence or culpable
                                                                                22   conduct by Johnson & Johnson.
                                                                                23                                  FIFTY-SEVENTH DEFENSE
                                                                                24           Plaintiffs’ claims are or may be barred by their failure to comply with conditions
                                                                                25   precedent to their right to recover.
                                                                                26                                   FIFTY-EIGHTH DEFENSE
                                                                                27           Plaintiffs’ claims are barred, in whole or in part, by the doctrine of avoidable
                                                                                28   consequences.

                                                                                                                                     42
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 43 of 49 Page ID #:325


                                                                                 1                                    FIFTY-NINTH DEFENSE
                                                                                 2           The claims of Plaintiffs may be barred, in whole or in part, from recovery, due to
                                                                                 3   spoliation of evidence and the failure to preserve evidence necessary to the determination
                                                                                 4   of the claims.
                                                                                 5                                       SIXTIETH DEFENSE
                                                                                 6           Plaintiffs’ claims against Johnson & Johnson are barred by the doctrines of
                                                                                 7   equitable estoppel, laches, consent, waiver, informed consent, release, unclean hands, res
                                                                                 8   judicata, and collateral estoppel. Additionally, if any plaintiff had or has filed bankruptcy
                                                                                 9   during the relevant time period of the events alleged in the Complaint or files for
                                                                                10   bankruptcy at some point in the future, the claims of any such plaintiff may be “property
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   of the bankruptcy estate” which should be prosecuted by the bankruptcy trustee rather
                                                                                12   than Plaintiff, or, if not disclosed by Plaintiff on the schedules and/or statement of
                                                                                13   financial affairs, may be barred by the doctrine of judicial estoppel.
TUCKER ELLIS LLP




                                                                                14                                     SIXTY-FIRST DEFENSE
                                                                                15           Some or all of Plaintiffs’ claims may be barred by the statutes of limitations,
                                                                                16   prescription, and/or statutes of repose of California or any other applicable state,
                                                                                17   including but not limited to California Code of Civil Procedure §§ 335.1, 338(a), 338(d),
                                                                                18   and 361.
                                                                                19                                   SIXTY-SECOND DEFENSE
                                                                                20           To the extent Plaintiffs’ claims are based on alleged misrepresentations or
                                                                                21   omissions made to the FDA, such claims are barred by Buckman Co. v. Plaintiffs’ Legal
                                                                                22   Committee, 531 U.S. 341 (2001).
                                                                                23                                    SIXTY-THIRD DEFENSE
                                                                                24           Plaintiffs’ alleged damages, if any, are barred in whole or in part by Plaintiffs’
                                                                                25   failure to mitigate such damages.
                                                                                26                                   SIXTY-FOURTH DEFENSE
                                                                                27           The sale, labeling and marketing of the product at issue in this litigation is not, and
                                                                                28   was not, likely to mislead or deceive the public.

                                                                                                                                     43
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 44 of 49 Page ID #:326


                                                                                 1                                     SIXTY-FIFTH DEFENSE
                                                                                 2           Any strict liability cause of action for relief is subject to the limitations set forth in
                                                                                 3   Restatement (Second) of Torts, Section 402A, comment k.
                                                                                 4                                     SIXTY-SIXTH DEFENSE
                                                                                 5           Plaintiffs’ claims are barred in whole or in part under Section 402A, comments j
                                                                                 6   and k of the Restatement (Second) of Torts, and/or the Restatement (Third) of Torts:
                                                                                 7   Products Liability, Sections 2, 4, and 6 and comments thereto. Adequate warnings and
                                                                                 8   complete warnings were provided to Plaintiffs’ prescribing physician, and therefore, the
                                                                                 9   products were not defective or unreasonably dangerous.
                                                                                10                                   SIXTY-SEVENTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs have
                                                                                12   released, settled, entered into an accord and satisfaction or otherwise compromised their
                                                                                13   claims by any means.
TUCKER ELLIS LLP




                                                                                14                                    SIXTY-EIGHTH DEFENSE
                                                                                15           Any recovery by Plaintiffs must be reduced or offset by all amounts paid, payable
                                                                                16   by, or available from collateral sources.
                                                                                17                                     SIXTY-NINTH DEFENSE
                                                                                18           Plaintiffs’ Complaint fails to state a claim upon which relief can be granted for
                                                                                19   costs, attorney’s fees, expert fees, expenses, pre-judgment interest, post-judgment
                                                                                20   interest, refund, rescission, unjust enrichment, disgorgement or restitution.
                                                                                21                                     SEVENTIETH DEFENSE
                                                                                22           The Complaint fails to state facts sufficient to entitle Plaintiffs to an award of
                                                                                23   punitive damages.
                                                                                24                                   SEVENTY-FIRST DEFENSE
                                                                                25           No act or omission of Johnson & Johnson was malicious, oppressive, willful,
                                                                                26   wanton, reckless, or grossly negligent, and therefore any award of punitive damages is
                                                                                27   barred.
                                                                                28

                                                                                                                                      44
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 45 of 49 Page ID #:327


                                                                                 1                                SEVENTY-SECOND DEFENSE
                                                                                 2           Plaintiffs’ claims for pain and suffering are barred because they violate Johnson &
                                                                                 3   Johnson’s rights to procedural and substantive due process and equal protection as
                                                                                 4   guaranteed by the Constitutions of the United States and California or any other
                                                                                 5   applicable state.
                                                                                 6                                 SEVENTY-THIRD DEFENSE
                                                                                 7           The imposition of punitive or exemplary damages would violate Johnson &
                                                                                 8   Johnson’s constitutional rights, including but not limited to those under the due process
                                                                                 9   clauses in the Fifth and Fourteenth Amendments to the Constitution of the United States,
                                                                                10   and the equivalent or correlative applicable provisions in the Constitutions, common law,
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   public policy, applicable statutes and court rules of the applicable states to these
                                                                                12   amendments and the excessive fines clause in the Eighth Amendment to the Constitution
                                                                                13   of the United States and the double jeopardy clause in the Fifth Amendment to the
TUCKER ELLIS LLP




                                                                                14   Constitution of the United States. They would further violate Johnson & Johnson’s rights
                                                                                15   to the extent that punitive damages awarded to any Plaintiff are (1) imposed by a jury that
                                                                                16   is not provided standards of sufficient clarity for determining the appropriateness, and the
                                                                                17   appropriate size, of such a punitive damages award; is not adequately and clearly
                                                                                18   instructed on the limits on punitive damages imposed by the principles of deterrence and
                                                                                19   punishment; is not expressly prohibited from awarding punitive damages, or determining
                                                                                20   the amount of an award thereof, in whole or in part, on the basis of invidious
                                                                                21   discriminatory characteristics, including the corporate status, wealth, or state of residence
                                                                                22   of defendant; or is permitted to award punitive damages under a standard for determining
                                                                                23   liability for such damages which is vague and arbitrary and does not define with
                                                                                24   sufficient clarity the conduct or mental state which makes punitive damages permissible;
                                                                                25   (2) are not subject to independent de novo review by the trial and appellate courts for
                                                                                26   reasonableness and the furtherance of legitimate purposes on the basis of objective legal
                                                                                27   standards and in conformity with the United States Constitution as amended or any
                                                                                28   applicable State constitution as amended; (3) imposed where state law is impermissibly

                                                                                                                                    45
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 46 of 49 Page ID #:328


                                                                                 1   vague, imprecise, or inconsistent; (4) subject to no predetermined limit, such as a
                                                                                 2   maximum multiple of compensatory damages or a maximum amount; or (5) imposed on
                                                                                 3   the basis of anything other than Johnson and Johnson’s conduct within the State where
                                                                                 4   any Plaintiff resides, or in any other way subject Johnson & Johnson to impermissible
                                                                                 5   multiple punishment for the same alleged wrong.
                                                                                 6                                 SEVENTY-FOURTH DEFENSE
                                                                                 7           Johnson & Johnson specifically incorporates by reference all standards of
                                                                                 8   limitations regarding the determination and enforceability of punitive damage awards as
                                                                                 9   applied to the state and federal courts of the applicable states under the Due Process
                                                                                10   Clause of the Fourteenth Amendment to the United States Constitution.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                  SEVENTY-FIFTH DEFENSE
                                                                                12           With respect to Plaintiffs’ demand for punitive damages, Johnson & Johnson
                                                                                13   specifically incorporates by reference all standards of limitations regarding the
TUCKER ELLIS LLP




                                                                                14   determination and enforceability of punitive damage awards that arise under BMW of
                                                                                15   North America, Inc. v. Gore, 517 U.S. 559 (1996); Cooper Industries, Inc. v. Leatherman
                                                                                16   Tool Group, Inc., 532 U.S. 424 (2001); State Farm Mut. Auto Ins. Co. v. Campbell, 538
                                                                                17   U.S. 408 (2003); Philip Morris USA v. Williams, 549 U.S. 346 (2007), and its progeny, as
                                                                                18   applied by the federal courts of appeals, together with all such standards applicable under
                                                                                19   any other state’s law.
                                                                                20                                  SEVENTY-SIXTH DEFENSE
                                                                                21           Johnson & Johnson asserts the provisions of all applicable statutory caps on
                                                                                22   damages of any sort, including punitive, non-economic or exemplary damages, under the
                                                                                23   laws of California or any other applicable state.
                                                                                24                                SEVENTY-SEVENTH DEFENSE
                                                                                25           Johnson & Johnson specifically pleads as to Plaintiffs’ strict liability claims, all
                                                                                26   affirmative defenses available to Johnson & Johnson under the rules and statutes of
                                                                                27   California or any other state whose law is deemed to apply in this case, and under any
                                                                                28

                                                                                                                                     46
                                                                                                  ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 47 of 49 Page ID #:329


                                                                                 1   common law principles of California or any other state whose law is deemed to apply in
                                                                                 2   this case.
                                                                                 3                                   SEVENTY-EIGHTH DEFENSE
                                                                                 4            Johnson & Johnson specifically pleads as to Plaintiffs’ negligence claims all
                                                                                 5   affirmative defenses available to Johnson & Johnson under the rules and statutes of
                                                                                 6   California or any other state whose law is deemed to apply in this case, and under any
                                                                                 7   common law principles of California or any other state whose law is deemed to apply in
                                                                                 8   this case.
                                                                                 9                                    SEVENTY-NINTH DEFENSE
                                                                                10            Johnson & Johnson hereby gives notice that it intends to rely upon and incorporate
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   by reference any affirmative defenses that may be asserted by any co-defendant in this
                                                                                12   lawsuit.
                                                                                13                                       EIGHTIETH DEFENSE
TUCKER ELLIS LLP




                                                                                14            Johnson & Johnson reserves the right to assert any additional defenses and matters
                                                                                15   in avoidance, which may be disclosed during the course of additional investigation and
                                                                                16   discovery.
                                                                                17                                    DEMAND FOR JURY TRIAL
                                                                                18            Johnson & Johnson demands trial by jury of all issues so triable as a matter of
                                                                                19   right.
                                                                                20            WHEREFORE, Defendant Johnson & Johnson prays that:
                                                                                21            (1)    Plaintiffs take nothing by reason of the Complaint;
                                                                                22            (2)    The Complaint be dismissed in its entirety and that a Judgment against
                                                                                23   Plaintiffs and in favor of Johnson & Johnson be entered;
                                                                                24            (3)    Johnson & Johnson be awarded its costs and expenses; and
                                                                                25            (4)    This Court award Johnson & Johnson any other and general or specific relief
                                                                                26   as this Court may deem just and proper.
                                                                                27   ///
                                                                                28   ///

                                                                                                                                       47
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 48 of 49 Page ID #:330


                                                                                 1   DATED: November 7, 2018                  TUCKER ELLIS LLP
                                                                                 2

                                                                                 3                                        By /s/ Joshua J. Wes
                                                                                 4
                                                                                                                            Joshua J. Wes
                                                                                                                            Attorneys for Defendants
                                                                                 5
                                                                                                                            ETHICON, INC. and JOHNSON & JOHNSON

                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9

                                                                                10
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11

                                                                                12

                                                                                13
TUCKER ELLIS LLP




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                                    48
                                                                                                 ANSWER AND DEFENSES OF DEFENDANT JOHNSON & JOHNSON; DEMAND FOR JURY TRIAL
                                                                                     1392917.1
                                                                                  Case 8:18-cv-01539-JVS-JDE Document 33 Filed 11/07/18 Page 49 of 49 Page ID #:331


                                                                                  1                                CERTIFICATE OF SERVICE
                                                                                  2         I declare that I am a citizen of the United States and a resident of Los Angeles,
                                                                                      California or employed in the County of Los Angeles, State of California. I am over the
                                                                                  3   age of 18 and not a party to the within action. My business address is Tucker Ellis LLP,
                                                                                      515 South Flower Street, Forty-Second Floor, Los Angeles, California 90071-2223.
                                                                                  4
                                                                                            On November 7, 2018, I served the following: ANSWER AND DEFENSES OF
                                                                                  5   DEFENDANT JOHNSON & JOHNSON TO PLAINTIFFS’ FIRST AMENDED
                                                                                      COMPLAINT; DEMAND FOR JURY TRIAL on the interested parties in this action
                                                                                  6   by:
                                                                                  7

                                                                                  8   (X)     ELECTRONICALLY VIA ECF: the above-entitled document to be served
                                                                                              electronically through the United States District Court, Central District ECF
                                                                                  9           website, addressed to all parties appearing on the Court’s ECF service list. A copy
                                                                                              of the “Filing Receipt” page will be maintained with the original document in our
                                                                                 10           office. ( ) BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
                                                                                              addressed as above, and placing each
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11
                                                                                      ( )     BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
                                                                                 12           addressed as above, and placing each for collection and mailing on the below
                                                                                              indicated day following the ordinary business practices at Tucker Ellis LLP. I
                                                                                              certify I am familiar with the ordinary business practices of my place of
TUCKER ELLIS LLP




                                                                                 13
                                                                                              employment with regard to collection for mailing with the United States Postal
                                                                                 14           Service. I am aware that on motion of the party served, service is presumed invalid
                                                                                              if postal cancellation date or postage meter date is more than one day after date of
                                                                                 15           deposit or mailing affidavit.

                                                                                 16   (X)     I declare that I am employed in the office of the Bar of this Court at whose
                                                                                              direction the service was made.
                                                                                 17

                                                                                 18           Executed on November 7, 2018, at Los Angeles, California

                                                                                 19
                                                                                                                                                /s/ Britteena Stafford_
                                                                                 20                                                             Britteena Stafford
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28


                                                                                                                              CERTIFICATE OF SERVICE
                                                                                      1392917.1
